DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restrictions
Applicant’s amendment filed June 23, 2022 amending claims 1, 3-6, 9, 11-12, 18, 22-24, 31-33, adding new claim 34, and cancelling claims 27-30 is acknowledged.   Accordingly, claims 1-26 and 31-34 are pending.
This application was previously subjected to a restriction requirement.  The previously withdrawn claims have been cancelled.  Therefore, the restriction requirement is now moot.    


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gayathri Ranganathan on July 14, 2022.
The application has been amended as follows: 

Claim 9: A method for isolating clonal populations derived from single clonal transformants, the method comprising: 
(a) dispensing a discrete volume of a liquid suspension including a DNA source, the DNA source being foreign DNA prepared by assembling DNA fragments, and a protoplast source, the protoplast source being fungal cells, to each individual reaction area in a first substrate including a plurality of reaction areas, the dispensing configured to generate, in each reaction area from the plurality of reaction areas, a transformation output in liquid media such that the transformation output when subject to a one-to-many distribution to a series of liquid growth areas leads to a percentage of liquid growth areas, from the series of liquid growth areas, that result in a growth that is derived from no more than a single transformant, the percentage being at least one of above or below a predefined threshold value; 
(b) dispensing, in a high-throughput one-to-many manner, a discrete volume of transformation output in liquid media from each individual reaction area from the plurality of reaction areas, to the series of liquid growth areas distributed across a plurality of second substrates with each second substrate from the plurality of second substrates including a plurality of liquid growth areas mapped to correspond to the plurality of reaction areas included in the first substrate; 
(c) culturing growth in each liquid growth area of the series of liquid growth areas distributed across the plurality of second substrates; and 
(d) selecting, from the series of liquid growth areas, a subset of liquid growth areas that include clonal populations derived from a single viable clonal transformant.

Claim 11: The method of claim 9, wherein the dispensing results in a probability greater than 0.5 that no more than at most 50%, at most 60%, at most 70%, at most 80%, at most 90%, or at most 95% or all of the individual liquid growth areas include growth derived from a successful transformant.

Claims 12: The method of claim 9, further comprising screening, following the culturing growth in each liquid growth area of the series liquid growth areas, the series of liquid growth areas for the presence or absence of growth that is derived from a single clonal transformant resulting in a clonal population of a desired strain.

Claim 18:  A high-throughput method for engineering a transformant cell, the method comprising: 
(a) selecting a set of volumes of liquid suspension including a DNA source sample, the DNA source sample including foreign DNA prepared by assembling DNA fragments, and a protoplast source associated with the cell, the protoplast source being fungal cells, each volume of the liquid suspension from the set of volumes of the liquid suspension being different, by at least one predetermined property, from the remaining volumes of the set of volumes of the liquid suspension; 5 266878273Application No.: 17/387,634Docket No.: ZYMR-064/01US 327574-2404 
(b) distributing the set of volumes of the liquid suspension across a plurality of reaction areas, each reaction area from the plurality of reaction areas including a discrete quantity of the liquid suspension; 
(c) transforming the quantity of liquid suspension included in each reaction area from the plurality of reaction areas to generate a transformation output from a set of transformation outputs; 
(d) distributing the transformation output from the set of transformation outputs in a one- to-many manner to a series of liquid growth areas from a plurality of liquid growth areas; and 
(e) evaluating the plurality of liquid growth areas to calculate at least one of (i) a number of liquid growth areas that included a successful transformant, or (ii) a number of liquid growth areas that included growth of a clonal population derived from a single clonal transformant.

Claim 22: The method of claim 18, further comprising adjusting a composition of the liquid suspension based on the set of transformation outputs to maximize the6 266878273Application No.: 17/387,634Docket No.: ZYMR-064/01US 327574-2404number of liquid growth areas that included growth of a clonal population derived from a single clonal transformant.

Claim 23: The method of claims 18, further comprising screening the set of liquid growth areas to select the volumes of liquid suspension that resulted in a desired range of number of liquid growth areas that included growth of a clonal population derived from a single clonal transformant.

Claim 24: The method of claim 23, wherein the screening includes optically distinguishing the presence or absence of growth in the plurality of liquid growth areas.

Claim 31: The method of claim 18, further comprising: calculating a measure of rate of transformation associated with each transformation output from the set of transformation outputs based on the number of liquid growth areas that included a successful transformant.

Claim 32: The method of claim 18, further comprising: identifying a subset of the transformation outputs from the set of transformation outputs, such that each transformation output from the subset of the transformation outputs, when distributed to a series of liquid growth areas, resulted in a proportion of liquid growth areas that included growth of a clonal population derived from a single clonal transformant, the proportion being greater than a threshold value.

Claim 33: The method of claim 18, further comprising: determining a subset of the transformation outputs from the set of transformation outputs, such that each  transformation output from the subset of the transformation, when distributed to a series of liquid growth areas, resulted in 
a first proportion of growth areas that included a successful transformant, the first proportion being greater than a first threshold value; 
(ii) a second proportion of liquid growth areas that included growth of a clonal population derived from a single clonal transformant, the second proportion being greater than a second threshold value; and
identifying a subset of volumes of liquid suspension including the DNA source sample from the set of volumes of liquid suspension including a DNA source sample to be suitable for high-throughput engineering of the transformant cell.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Sunspiral (WO 2018226900 A2, published December 13, 2018), and Sunspriral in view of Diaz (Diaz et al., Frontiers in Microbiology (2019) 10:2675, 1-10).  The teachings of Sunspiral and Diaz are recited in the previous Office Action mailed March 24, 2022.  Sunspiral is directed to methods of isolating clonal populations of fungal transformants and require sporulation and/or selection on solid media (See e.g., Sunspiral [0652], [0696]-[0700]).  One skilled in the art would interpret Sunspiral’s recitation of “the protoplasts were plated on selective media” in [0652] as the protoplasts were selected on plates containing selective solid media.  Additionally, Sunspiral indicates that selection of protoplasts is in/on media containing 0.8% agar, which one skilled in the art would interpret as a solidifying agent ([0104], [0621], [0652]).  In contrast, the instant claims require all recited steps of selection and isolation of clonal transformants to be performed in liquid media.  A search of prior art indicates that selection of transformants is performed on solid media or in semi-solid media in order to isolate single colonies derived from a single transformant.  Thus, selection of a transformants in liquid media is not obvious in view of the prior art.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-26 and 31-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636